254 S.W.3d 113 (2008)
James P. RUES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67610.
Missouri Court of Appeals, Western District.
March 25, 2008.
Motion for Rehearing and/or Transfer Denied April 29, 2008.
Application for Transfer Denied June 24, 2008.
Elizabeth U. Carlyle, Columbus, MS, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent
Before RONALD R. HOLLIGER, P.J., HAROLD L.LOWENSTEIN, and THOMAS H. NEWTON, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 29, 2008.

ORDER
PER CURIAM.
Mr. James P. Rues appeals from the denial of his Rule 29.15 post-conviction relief motion. He claims that his trial counsel was ineffective.
*114 For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).